Concurring and Dissenting Opinion by
Judge Mencer :
I concur in the result reached in this case. However, I must respectfully dissent from that portion of the opinion that holds that Article I, Section 27 of the Pennsylvania Constitution is self-executing. Much could be written about this question and, I have no doubt, mil be, but for now I consider it sufficient to join in the following concise and provocative observations concerning this section, written by Judge Silvestri in ruling on preliminary objections in the case of Commonwealth of Pennsylvania and Allegheny County v. United States Steel Corporation, at No. 1550 April Term, 1972, in the Court of Common Pleas of Allegheny County:
“Constitutional provisions are not self-executing if they merely indicate a line of policy or principles without supplying the means by which such policy or principles are to be carried into effect; or if the language *251is directed to the legislature or the Courts, or if it appears from the language used and circumstances of its adoption that subsequent legislation was contemplated to carry it into effect. To be self-executing the provision must indicate that it is intended as a present enactment, complete in itself and definitive legislation. 16 C.J.S. Constitutional Law, Sec. 48, p. 145, 146.
“In I Cooley’s Constitutional Limitations at pages 167-168, it is stated that ‘A constitutional provision may be said to be self-executing if it supplies a sufficient rule by means of which the right given may be enjoyed and protected or the duty imposed may be enforced; and it is not self-executing when it merely indicates principles, without laying down rules by means of which those principles may be given the force of law.’ And at page 165, . . while the purpose may be to establish rights or to impose duties, they do not in and of themselves constitute a sufficient rule by means of which such right may be protected or such duty enforced. In such cases, before the Constitutional provision can be made effectual, supplemental legislation must be had; . . .;’ all of which requires a consideration of the language used and of the intrinsic nature of the provision itself.
“From the cases, treatises and the encyclopedias the following tests are to be used to ascertain whether or not a constitutional provision is self-executing:
“a. does it announce a policy or a principle;
“b. does the language direct action be taken by the Courts or the legislature;
“c. is it a present enactment, complete in itself and definitive legislation;
“d. the intrinsic nature of the provision; and
“e. the language of the provision.
“The entire first sentence of the amendment enunciates a right of the people not only to clean air and *252water but also to the preservation of the environment. The second sentence establishes that the natural resources belong in common to all the people and generations yet to come. The third sentence makes the Commonwealth the trustee of these natural resources and imposes a duty upon it to conserve and maintain them for the benefit of all the people.
“The provision as written is unquestionably a declaration of principle and policy as to how the people of the Commonwealth view the environment and its ownership. The provisions clearly, not only creates a right in the people but also imposes a duty, as trastee, upon the Commonwealth; however, there is no language directed either to the Courts or to the legislature relative to the policy stated or the right created and the duty imposed.
“Turning to the specific language of the amendment, it speaks of ‘pure water.’ What is pure water? Must water be pure in all areas of human, animal, agricultural, industrial or commercial use? Must water in our lakes, streams and rivers which are used for commerce and pleasure be ‘pure water’? Must the use of additives, such as ‘fluoridation,’ be discontinued? Must all water, however used, be first distilled and then treated to remove all matters leaving only two atoms of hydrogen and one atom of oxygen joined together? What is pure water?
“As to ‘natural, scenic, historic and esthetic values of the environment,’ what does the phrase mean or each word mean?
“If ‘natural’ refers to ‘nature’ are we to let it proceed without intervention in regard to floods, drought and other damaging vagaries of the elements?
“Beauty is in the eye of the beholder — what eye is to determine what is ‘scenic’?
“History is what historians have catalogued of the past. Obviously the provision does not refer to written *253history but rather to things, buildings, sites and places. Are they never to give way or be relocated to the expanding community and its needs?
“Is there a common ‘esthetic value’ which is apparent? What is beauty? Is it the same for all people and for generations yet to come?
“What is clean air? Science tells us that air is made up of the following, exclusive of water vapor:
Nitrogen 78.084%
Oxygen 20.946%
Carbon Dioxide 0.033%
Argon 0.934%
Total 99.997%
“The balance of 0.003% consists of neon, helium, krypton, xenon, hydrogen, ozone, nitrous oxide and methane.
“ ‘Clean air’ means free from dirt, pollution, contamination, disease or any admixture. Stated another way clean air means air containing only the elements and compounds set forth above plus water vapor which also has to be pure.
“Human, animal and plant life has subsisted, perhaps not as well as it could have, in our complex industrial society with other elements, compounds and mixtures in the air. What is clean air? Is it something better than exists in our present environment or something other than the foregoing mixture?
“[All] of the foregoing questions and many others which a fertile mind, legal and otherwise, may conjure are left unanswered by the foregoing constitutional provision. To leave it to the Commonwealth to initially determine the answers and then bring legal action would be a grant of unlimited and uncontrolled power with obvious dangers. . . .
*254“In view of the intrinsic nature of the amendment and the language by which it is expressed, it is not complete and definitive legislation and is therefore not self-executing.”